Citation Nr: 0602794	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-26 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for bilateral pes planus 
and plantar fasciitis, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1970 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


FINDING OF FACT

The veteran's service-connected bilateral pes planus with 
plantar fasciitis has been manifested by complaints of 
accentuated foot pain on use and manipulation, and slight 
tenderness of the plantar surfaces of the feet; there is no 
showing of pronation, marked inward displacement and severe 
spasm of the tendo achillis, or characteristic callosities.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral pes planus and plantar fasciitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.57, 4.59, 4.71a 
(Diagnostic Code 5276) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).  

In this instance, the Board finds that all notification and 
development action needed to render a decision as to the 
claim on appeal has been accomplished.

In this respect, through an October 2001 notice letter and a 
statement of the case (SOC) in August 2003, the RO notified 
the veteran and his representative of the legal criteria 
governing his claim, the evidence that had been considered in 
connection with his claim, and the bases for the denial of 
his claim.  After each, they were afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the October 2001 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the 
October 2001 notice letter requested the veteran to submit 
medical evidence showing that his disability had worsened.  
Consequently, the Board finds that the veteran has been put 
on notice to submit any pertinent evidence that he may 
possess.

The Board also notes that although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the veteran's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the issue on appeal.  The veteran's 
service medical records have been obtained and associated 
with the claims file, as have treatment records from the VA 
Medical Center (VAMC) in Atlanta, Georgia.  Additionally, in 
November 2001, January 2003, and March 2003, the veteran 
underwent VA fee-basis examinations in relation to his claim, 
the reports of which are of record.  Significantly, the 
veteran has not otherwise alleged that there are any 
outstanding medical records probative of the veteran's claim 
on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The veteran contends that his service-connected bilateral pes 
planus with plantar fasciitis is more severely disabling than 
currently rated.

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in VA's 
Schedule and Ratings Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2005).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran filed his claim for an increased rating in August 
2001.

The veteran's bilateral pes planus, or flat feet, with 
plantar fasciitis has been evaluated as 30 percent disabling 
under 38 C.F.R. § 4.71a (Diagnostic Code 5276) (2005).  Under 
that code, a 30 percent rating is warranted for severe 
bilateral pes planus, objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  A 50 percent evaluation is warranted for 
pronounced bilateral pes planus, marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a (Diagnostic Code 5276).

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

In evaluating an acquired flat foot disability, it is to be 
remembered that depression of the longitudinal arch, or the 
degree of depression, is not the essential feature.  The 
attention should be given to anatomical changes, as compared 
to normal, in the relationship of the foot and leg, 
particularly to the inward rotation of the superior portion 
of the os calcis, medial deviation of the insertion of the 
Achilles tendon, the medial tilting of the upper border of 
the astragalus.  This is an unfavorable mechanical 
relationship of the parts.  A plumb line dropped from the 
middle of the patella falls inside of the normal point.  The 
forepart of the foot is abducted, and the foot everted.  The 
plantar surface of the foot is painful and shows demonstrable 
tenderness, and manipulation of the foot produces spasm of 
the Achilles tendon, peroneal spasm due to adhesion about the 
peroneal sheaths, and other evidence of pain and limited 
motion.  The symptoms should be apparent without regard to 
exercise.  In severe cases there is gaping of bones on the 
inner border of the foot, and rigid valgus position with loss 
of the power of inversion and adduction.  Exercise with 
undeveloped or unbalanced musculature, producing chronic 
irritation, can be an aggravating factor.  38 C.F.R. § 4.57 
(2005).

A review of the medical evidence reveals that the veteran was 
first diagnosed with pes planus in December 1970, while still 
on active duty.  He was granted service connection for such 
in April 1975.  Later, the veteran was diagnosed with plantar 
fasciitis in connection with his bilateral pes planus.  In 
regard to the current extent of the veteran's disability, the 
evidence reflects that the veteran has received treatment for 
pes planus at the Atlanta VAMC since August 2000.  In 
addition, he underwent left foot surgery in June 2002, in 
order to remedy the problem.  During that time period, the 
veteran was afforded three VA fee-basis examinations, in 
November 2001, January 2003, and March, 2003, concerning his 
foot disability.

While the veteran contends that his foot disability should be 
rated at the higher 50 percent rating, the evidence shows 
that his bilateral pes planus is more akin to the criteria 
for the 30 percent rating, as contemplated by Diagnostic Code 
5276.  The veteran states that his disability is not improved 
by the orthotic inserts prescribed to him.  Even if the 
veteran's pes planus is not improved by the use of inserts 
(termed as appliances in the criteria), the evidence shows 
that his foot disability does not meet any of the other 
criteria of the 50 percent rating.

Specifically, there is no medical evidence of marked 
pronation of the feet.  It is also not shown that the veteran 
experiences extreme tenderness of the plantar surfaces of his 
feet.  In November 2001, an examiner noted that there was 
tenderness along the plantar fascia area.  An examiner noted, 
in the January 2003 examination report, that there was slight 
tenderness of the plantar surface.  In the March 2003 
examination report, the examiner stated there was generalized 
tenderness, but no areas of significant tenderness.  Finally, 
in a May 2003 VAMC-Atlanta progress note, it was reported 
that the veteran experienced mild tenderness of the plantar 
fascial band.  As evident in these reports, there is no 
evidence of instances of extreme tenderness of the plantar 
surfaces, but rather tenderness to a lesser degree.

The evidence does not show marked displacement and severe 
spasm of the tendo achillis on manipulation.  In fact, the 
examiner noted, in the November 2001 examination report, that 
the Achilles alignment was normal.  In the January 2003 
examination report, the examiner reported good alignment of 
the Achilles tendon.  Also, in March 2003, the examiner 
reported no evidence of tendo Achilles tightening.  Thus, the 
evidence shows that there are no major issues with the tendo 
achillis.

The Board also points out, that in the May 2003 progress 
note, the veteran mentioned that his inserts have helped, 
although he felt that the inserts may have to be changed.  
Additionally, in the January 2003 examination, the examiner 
stated that the veteran requires arch supports.  These 
statements indicate that the veteran's orthotic inserts 
(appliances) may indeed improve his foot disability despite 
other statements to the contrary.

Furthermore, in the most recent examination report in March 
2003, the examiner reported that there were no areas of 
callosities.  Additionally, there is no medical evidence of 
swelling on use.  These findings indicate a foot disability 
that does not even meet some of the criteria for a 30 percent 
rating.  It is additionally noted that the March 2003 
examiner was also unable to even confirm a diagnosis of pes 
planus or plantar fasciitis in the veteran's right foot.

The Board also points out that a higher rating is not 
warranted solely on the basis of the veteran's pain.  As 
noted above, the primary manifestation of the veteran's 
disability is pain in his feet on prolonged walking and 
standing, i.e., functional use.  However, evaluation under 
Diagnostic Code 5276 contemplates pain on manipulation and 
use of the feet.  Hence, no higher evaluation is assignable 
on this basis.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005); 
DeLuca, 8 Vet. App. at 204-7.  In this case, the effects of 
functional loss due to pain are the foundations of the 
currently assigned 30 percent rating.

Under these circumstances, the Board finds that the symptoms 
associated with the veteran's bilateral pes planus are 
consistent with the 30 percent evaluation assigned for that 
condition, and that the record presents no basis for 
assigning the next higher, 50 percent, schedular rating under 
Diagnostic 5276.

The Board has also considered whether a higher evaluation is 
assignable under any other potentially applicable diagnostic 
codes.  As the veteran's foot disability is not shown to 
involve claw foot (pes cavus), or malunion of or nonunion of 
tarsal or metatarsal bones, a higher evaluation is not 
assignable under Diagnostic Codes 5278 and 5283.  Diagnostic 
Code 5284 (other foot injuries) also does not apply, as the 
use of the word "other" indicates that this code is only 
intended for foot disabilities that are not covered by the 
other diagnostic codes.  In this case, the veteran's foot 
disability is contemplated by a specific diagnostic code, 
which is the one concerning pes planus.  To apply Diagnostic 
Code 5284 would essentially render Diagnostic Code 5276 
meaningless.  Thus, the Board finds that the veteran's 
bilateral pes planus is not ratable under any other 
diagnostic code.  The veteran's plantar fasciitis is not 
specifically rated under the available codes, but there is no 
indication that the plantar fasciitis causes any problem that 
is not contemplated by the criteria for rating pes planus.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, the Board finds 
that there is no showing that the service-connected foot 
disability reflects so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2005) (cited to in the August 2003 SOC).  In this case, 
there is no evidence showing that the disability results in 
marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned), or frequent periods 
of hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In this case, the evidence shows that 
the veteran is currently employed as a postal worker.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for a rating greater than 30 percent for bilateral pes planus 
and plantar fasciitis must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for an 
increase, that doctrine is not applicable.  See 38 U.S.C.A 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Entitlement to a rating greater than 30 percent for bilateral 
pes planus and plantar fasciitis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


